                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   RODNEY GREEN, SR.,
                                                                         11
United States District Court




                                                                                             Plaintiff,                                       No. C 18-04888 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   MERCY HOUSING, INC., a Nebraska                                 ORDER RE MOTION
                                                                         14   corporation; MERCY HOUSING                                      TO DISMISS
                                                                              MANAGEMENT GROUP, INC., a Nebraska
                                                                         15   corporation d/b/a East Leland Court; MERCY
                                                                              HOUSING CALIFORNIA XXXVIII, a
                                                                         16   California limited partnership; and DOES 1-
                                                                              10, inclusive,
                                                                         17                  Defendants.
                                                                         18                                                   /

                                                                         19                                         INTRODUCTION
                                                                         20          In this disability-discrimination action, defendants move to dismiss for failure to state a
                                                                         21   claim. For the reasons below, the motion is GRANTED IN PART AND DENIED IN PART.
                                                                         22                                            STATEMENT
                                                                         23          Beginning in December 2016, plaintiff Rodney Green, Sr., an African American man,
                                                                         24   rented an apartment owned and operated by defendants Mercy Housing, Inc., Mercy Housing
                                                                         25   Management Group, Inc., and Mercy Housing California XXXVIII. Due to diabetes and
                                                                         26   arthritis, plaintiff depended on a walking cane for mobility. Plaintiff could not access certain
                                                                         27   portions of the condominium complex that defendants held open to the public. Specifically,
                                                                         28   overhanging trees blocked public paths and walkways, causing plaintiff to walk through the
                                                                              parking lot (Amd. Compl. ¶¶ 1, 7–8, 12).
                                                                          1            When plaintiff entered into his lease agreement, defendants assured him that he would
                                                                          2   receive accessible parking. Defendants also advertised their apartment building as being
                                                                          3   accessible to individuals with disabilities. Soon after moving in, however, defendants leased
                                                                          4   the front parking next to plaintiff’s unit to a daycare center. Eventually plaintiff received an
                                                                          5   assigned parking spot located a considerable distance from his unit. Plaintiff also had
                                                                          6   difficulties exiting his vehicle at his assigned parking space because a large piece of concrete
                                                                          7   blocked the left side of his car. To make matters worse, defendants’ property manager accused
                                                                          8   plaintiff’s son — who visited plaintiff regularly to provide in-home health care — of engaging
                                                                          9   in criminal activity and living in plaintiff’s unit in violation of the rental agreement. The
                                                                         10   property manager also exhibited racial animus and told plaintiff that she used to work at the
                                                                         11   police department and that “most black people are [sic] more problems for the [apartment]
United States District Court
                               For the Northern District of California




                                                                         12   complex” (id. ¶¶ 10–13).
                                                                         13           Following these incidents, defendants served plaintiff with a sixty-day notice to
                                                                         14   terminate his tenancy. Defendants agreed to rescind the notice on the condition that plaintiff
                                                                         15   not allow his son to come to the apartment for a year. Facing eviction, plaintiff had no choice
                                                                         16   but to agree to defendants’ terms. Plaintiff later filed a complaint with the California
                                                                         17   Department of Fair housing, prompting defendants’ property manager to confront plaintiff and
                                                                         18   causing plaintiff to “feel like a second class citizen” (id. ¶ 13).
                                                                         19           Based on these allegations, plaintiff filed the original complaint in August 2018 and an
                                                                         20   amended complaint in October 2018. Plaintiff asserted claims under (1) the Americans with
                                                                         21   Disabilities Act; (2) California’s Disabled Person’s Act; (3) California’s Unruh Civil Rights
                                                                         22   Act; (4) the Fair Housing Act; (5) California’s Fair Employment and Housing Act; (6)
                                                                         23   California’s Unfair Competition Law; (7) plaintiff’s rental agreement; (8) California’s False
                                                                         24   Advertising Law; (9) the Rehabilitation Act; and (10) Section 11135 of the California
                                                                         25   Government Code. Defendants now move to dismiss for failure to state a claim (Dkt. Nos. 1,
                                                                         26   12, 14). This order follows full briefing and oral argument.
                                                                         27
                                                                         28


                                                                                                                                 2
                                                                          1                                                       ANALYSIS
                                                                          2                To survive a motion to dismiss, a complaint must plead “enough facts to state a claim
                                                                          3    to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A
                                                                          4    claim is plausible “when the plaintiff pleads factual content that allows the court to draw the
                                                                          5    reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,
                                                                          6    556 U.S. 662, 678 (2009). “Threadbare recitals of the elements of a cause of action, supported
                                                                          7    by mere conclusory statements, do not suffice.” Ibid. All material allegations of the complaint
                                                                          8    are taken as true and construed in the light most favorable to the nonmoving party. Cahill v.
                                                                          9    Liberty Mut. Ins. Co., 80 F.3d 336, 337–38 (9th Cir. 1996).1
                                                                         10                1.     AMERICANS WITH DISABILITIES ACT.
                                                                         11                To state a claim under Title III of the ADA, plaintiff must allege: (1) that he is
United States District Court
                               For the Northern District of California




                                                                         12    disabled; (2) the subject facility is a place of public accommodation; (3) the subject facility has
                                                                         13    an architectural barrier; and (4) the plaintiff has actual knowledge of the architectural barrier
                                                                         14    precluding his full and equal access to the facility. See Molski v. M.J. Cable, Inc., 481 F.3d
                                                                         15    724, 730 (9th Cir. 2007).
                                                                         16                Plaintiff first alleges that defendants violated the ADA by assigning him a parking
                                                                         17    space that was difficult to exit because of a large piece of nearby concrete. Residential
                                                                         18    apartment complexes do not generally fall within the scope of the ADA’s definition of public
                                                                         19    accommodation, 42 U.S.C. § 12181(7)(A)–(L), but areas within a residential complex can
                                                                         20    qualify as places of public accommodation if those areas are available to the general public for
                                                                         21    use. Trostenetsky v. Keys Condo. Owners Ass’n, No. 17-cv-04167, 2018 WL 2234599, at *2
                                                                         22    (N.D. Cal. May 16, 2018) (Judge Richard Seeborg). Here, however, plaintiff alleges no facts
                                                                         23    demonstrating that his assigned parking space was available for use by the general public. He
                                                                         24    therefore fails to allege that this architectural barrier existed in a place of public
                                                                         25    accommodation.
                                                                         26
                                                                         27
                                                                                       1
                                                                                         This order rejects plaintiff’s argument that the motion to dismiss is barred by General Order 56,
                                                                         28   which imposes a stay on “[a]ll other discovery and proceedings” in ADA access litigation. Although plaintiff
                                                                              alleges a Title III claim, that claim is only relevant to a small portion of the conduct alleged in the complaint.

                                                                                                                                          3
                                                                          1          Plaintiff next alleges that defendants violated the ADA because certain walkways at the
                                                                          2   apartment complex are blocked by overhanging trees, causing plaintiff to travel through the
                                                                          3   parking lot. Even if plaintiff has adequately alleged that certain walkways at the complex fall
                                                                          4   within the ADA’s definition of “public accommodation,” the ADA Accessibility Guidelines
                                                                          5   permit accessible routes through parking lots and contain no express restriction barring routes.
                                                                          6   See 2010 ADAAG §§ 206.2.1, 206.3. As far as is alleged in the complaint, an accessible route
                                                                          7   still exists at the apartment complex. Defendants need not provide additional accessible routes
                                                                          8   that avoid the parking lot. The motion to dismiss plaintiff’s ADA claim is accordingly
                                                                          9   GRANTED.
                                                                         10          2.      CALIFORNIA’S DISABLED PERSONS ACT AND UNRUH CIVIL RIGHTS ACT.
                                                                         11          California’s Unruh Civil Rights Act and Disabled Persons Act incorporate ADA
United States District Court
                               For the Northern District of California




                                                                         12   standards such that “[a] violation of the ADA also constitutes a violation of both the Unruh Act
                                                                         13   and the [Disabled Persons Act].” Californians for Disability Rights v. Mervyn’s LLC, 165 Cal.
                                                                         14   App. 4th 571, 585–86 (2008). Here, plaintiff’s Unruh Act and Disabled Persons Act claims are
                                                                         15   predicated both on ADA violations and independent violations of the California Civil Code.
                                                                         16   Plaintiff argues that defendants violated these statutes by (1) failing to provide him with an
                                                                         17   accessible parking space, (2) failing to clear walkways from overhanging trees, and (3)
                                                                         18   banning plaintiff’s son from the apartment complex. To the extent predicated on an ADA
                                                                         19   violation, for the reasons discussed above, the motion to dismiss these claims is GRANTED.
                                                                         20   This order now turns to whether or not the complaint alleges independent violations of the
                                                                         21   Unruh Act or the Disabled Persons Act.
                                                                         22                  A.      Unruh Act.
                                                                         23          In order to establish a violation of the Unruh Act independent of a claim under the
                                                                         24   ADA, plaintiff “must ‘plead and prove intentional discrimination in public accommodations in
                                                                         25   violation of the terms of Act.’” Greater Los Angeles Agency on Deafness, Inc. v. Cable News
                                                                         26   Network, Inc., 742 F.3d 414, 425 (9th Cir. 2014) (citation omitted). Intentional discrimination
                                                                         27   under the Unruh Act “contemplates ‘willful, affirmative misconduct on the part of those who
                                                                         28


                                                                                                                               4
                                                                          1   violate the Act . . . a plaintiff must therefore allege, and show, more than the disparate impact
                                                                          2   of a facially neutral policy.’” Ibid. The complaint’s allegations fail to meet this standard.
                                                                          3          Contrary to plaintiff’s argument in his opposition brief, the complaint does not allege
                                                                          4   that defendants chose to discontinue his tenancy because plaintiff needed in-home care.
                                                                          5   Rather, the complaint alleges that defendants served plaintiff with a sixty-day notice to
                                                                          6   terminate tenancy because plaintiff’s son (who happens to provide in-home care) allegedly
                                                                          7   engaged in criminal conduct and lived in plaintiff’s unit in violation of the rental agreement
                                                                          8   (Amd. Compl. ¶ 13). No facts in the complaint indicate that defendants knew plaintiff’s son
                                                                          9   provided in-home care. Nor do plaintiff’s allegations regarding overhanging trees demonstrate
                                                                         10   intentional conduct, as the complaint lacks any allegation that plaintiff brought these alleged
                                                                         11   barriers to defendants’ attention (see id. ¶ 12).
United States District Court
                               For the Northern District of California




                                                                         12          Finally, plaintiff argues that, as alleged, defendants willfully refused to provide plaintiff
                                                                         13   with accessible parking. This order disagrees. At most, the complaint alleges that on a single
                                                                         14   occasion plaintiff notified defendants “that the new parking stall was not accessible to him
                                                                         15   only to be told that there is nothing that can be done” (id. ¶ 11). This allegation is too
                                                                         16   conclusory to show that defendants intentionally discriminated against plaintiff based on
                                                                         17   plaintiff’s disability. Because the complaint fails to demonstrate intentional discrimination
                                                                         18   based on race or disability, the motion to dismiss plaintiff’s Unruh Act claim is GRANTED.
                                                                         19                  B.      Disabled Persons Act.
                                                                         20          The Disabled Persons Act provides that “a person renting, leasing, or otherwise
                                                                         21   providing real property for compensation shall not refuse to make reasonable accommodation
                                                                         22   in rules, policies, practices, or services, when those accommodations may be necessary to
                                                                         23   afford individuals with a disability equal opportunity to use and enjoy the premises.” Cal. Civ.
                                                                         24   Code § 54.1(b)(3)(B). While a Disabled Persons Act claim can be brought to enforce the
                                                                         25   building standards set forth in Title 24 of the California Building Standards Code (CBSC),
                                                                         26   Baskin v. Hughes Realty, Inc., 25 Cal. App. 5th 184, 192 (2018), a claim can also be asserted
                                                                         27   based on an allegedly discriminatory policy which resulted in the denial of full and equal
                                                                         28   access. See Hankins v. El Torito Rests., Inc., 63 Cal. App. 4th 510 (1998). As explained


                                                                                                                                  5
                                                                          1   below, plaintiff has adequately alleged that defendants failed to provide a reasonable
                                                                          2   accommodation in connection with plaintiff’s parking space. Defendants’ motion to dismiss
                                                                          3   this claim is accordingly DENIED.
                                                                          4          3.      REHABILITATION ACT.
                                                                          5           To state a Rehabilitation Act claim, plaintiff must allege that (1) he was disabled; (2)
                                                                          6   he otherwise qualified for the benefit or services sought; (3) he was denied those benefits or
                                                                          7   services “solely” by reason of his disability; and (4) the program providing the benefits or
                                                                          8   services received federal assistance. See Lovell v. Chandler, 303 F.3d 1039, 1052 (9th Cir.
                                                                          9   2002). Here, plaintiff does not sufficiently allege that defendants denied him any benefits or
                                                                         10   services by reason of his disability. Although far from clear, plaintiff’s theory appears to be
                                                                         11   that defendants denied him the benefit of a “reduction in monthly rent” by serving a sixty-day
United States District Court
                               For the Northern District of California




                                                                         12   notice to terminate tenancy and forcing plaintiff to retain a landlord-tenant attorney (Opp. at
                                                                         13   11). These conclusory allegations fail to plausibly suggest a violation of the Rehabilitation
                                                                         14   Act. Defendants’ motion to dismiss this claim is GRANTED.
                                                                         15          4.      FAIR HOUSING ACT AND CALIFORNIA’S FAIR
                                                                                             EMPLOYMENT AND HOUSING ACT.
                                                                         16
                                                                                             A.      Failure to Reasonably Accommodate.
                                                                         17
                                                                                     In order to state a discrimination claim under the Fair Housing Act (“FHA”) for failure
                                                                         18
                                                                              to reasonably accommodate, plaintiff must allege that (1) he suffers from a disability as
                                                                         19
                                                                              defined by the FHA, (2) defendants “knew or reasonably should have known of” plaintiff’s
                                                                         20
                                                                              disability; (3) accommodation of the disability “may be necessary” to afford plaintiff an equal
                                                                         21
                                                                              opportunity to use and enjoy [his] dwelling,” and (4) defendants “refused to make such
                                                                         22
                                                                              accommodation.” McGary v. City of Portland, 386 F.3d 1259, 1262 (9th Cir. 2004).
                                                                         23
                                                                              Defendants do not dispute that the first two elements are met. With respect to the second two
                                                                         24
                                                                              elements, two incidents underlie plaintiffs’ FHA claim.
                                                                         25
                                                                                     The complaint first alleges that, despite plaintiff’s requests, defendants failed to provide
                                                                         26
                                                                              him with an accessible parking spot sufficiently close to his apartment. Given plaintiff’s
                                                                         27
                                                                              additional allegations that he cannot walk for prolonged periods, he has sufficiently alleged
                                                                         28
                                                                              that he requested a reasonable and necessary accommodation that defendants denied. In their

                                                                                                                               6
                                                                          1   reply, defendants argue that the requested accommodation was unreasonable because they did
                                                                          2   not actually own the parking spot closest to plaintiff’s apartment (Reply at 11). Maybe so. For
                                                                          3   current purposes, however, this order musts take the complaint’s well-pled allegations as true.
                                                                          4   Cahill, 80 F.3d at 337–38. Defendants’ motion to dismiss this claim is DENIED.
                                                                          5          The complaint also alleges that defendants banned plaintiff’s son — who provided
                                                                          6   plaintiff necessary in-home care — from the apartment complex. The complaint alleges that
                                                                          7   defendants knew of plaintiff’s need for an in-home caregiver yet banned plaintiff’s son from
                                                                          8   visiting the property based on false allegations of illegal conduct. Nevertheless, as discussed
                                                                          9   above, absent from the complaint are any facts showing that defendants knew plaintiff’s son
                                                                         10   provided in-home care. The complaint therefore fails to allege that plaintiff requested (and
                                                                         11   was subsequently denied) this reasonable accommodation. To the extent plaintiff’s reasonable
United States District Court
                               For the Northern District of California




                                                                         12   accommodation claim under FHA is based on the theory that defendants prohibited him from
                                                                         13   having an in-home caregiver, the motion to dismiss is GRANTED.
                                                                         14                  B.      Intentional Discrimination.
                                                                         15          The FHA prohibits discrimination in the rental or sale of housing. 42 U.S.C. § 3604.
                                                                         16   Here, plaintiff alleges discrimination based on race and disability. Both claims are based on
                                                                         17   the allegation that defendants banned plaintiff’s son from the apartment based on false
                                                                         18   accusations of criminal conduct and of living in plaintiff’s apartment in violation of the lease.
                                                                         19   The complaint is completely devoid of facts suggesting that defendants banned plaintiff’s son
                                                                         20   from the apartment complex because of plaintiff’s disability. It does contain, by contrast, facts
                                                                         21   plausibly suggesting intentional discrimination based on race. The complaint alleges that
                                                                         22   plaintiff’s property manager remarked that African Americans were “more problems” for the
                                                                         23   apartment complex, falsely accused plaintiff’s son of criminal conduct, and then banned
                                                                         24   plaintiff’s son from the property (Amd. Compl. ¶ 13). At this early stage, these facts are
                                                                         25   sufficient to allege that defendants discriminated against plaintiff “in the terms, conditions, or
                                                                         26   privileges of sale or rental, or in the provision of services or facilities in connection therewith.”
                                                                         27   42 U.S.C. § 3604(b). Defendants’ motion to dismiss this claim is DENIED.
                                                                         28


                                                                                                                                7
                                                                          1                  C.      Retaliation.
                                                                          2          The FHA also makes it unlawful “to coerce, intimidate, threaten or interfere with any
                                                                          3   person in the exercise or enjoyment of, or on account of his having exercised or enjoyed . . .
                                                                          4   any right granted or protected” by the FHA. 42 U.S.C. § 3617. To state a claim for retaliation
                                                                          5   under the FHA, plaintiff must show: (1) he engaged in protected activity; (2) defendants
                                                                          6   subjected him to an adverse action; and (3) a causal link between the protected activity and the
                                                                          7   adverse action. Walker v. City of Lakewood, 272 F.3d 1114, 1128 (9th Cir. 2001) (citations
                                                                          8   omitted). Here, plaintiff alleges both that he engaged in protected activity — i.e., filing a
                                                                          9   complaint with the Department of Fair Housing — and that an adverse action occurred as a
                                                                         10   result — namely, that the property manager confronted him about the complaint and thereafter
                                                                         11   “stopped communicating with Plaintiff and ignoring all his needs” (Amd. Compl. ¶ 13).
United States District Court
                               For the Northern District of California




                                                                         12   Defendants’ motion to dismiss plaintiff’s FHA claim for retaliation is DENIED.
                                                                         13                  D.      Fair Employment and Housing Act.
                                                                         14          California’s Fair Employment and Housing Act (“FEHA”) was written to “to conform
                                                                         15   California law on the subject of fair housing to the Federal Fair Housing Act.” Broodmore San
                                                                         16   Clemente Homeowners’ Assn. v. Nelson, 25 Cal. App. 4th 1, 5–7 (1994). For the same reasons
                                                                         17   discussed above with respect to plaintiff’s FHA claims, the motion to dismiss plaintiffs’ claims
                                                                         18   for failure to provide reasonable accommodations and for retaliation under FEHA is DENIED.
                                                                         19          6.      SECTION 11135 OF THE CALIFORNIA GOVERNMENT CODE.
                                                                         20          Section 11135 of the California Government Code provides that no person in the State
                                                                         21   shall, on the basis of disability, be unlawfully denied the benefits of, or be unlawfully
                                                                         22   subjected to discrimination under, any program or activity that is “funded directly by the state,
                                                                         23   or receives any financial assistance from the state.” A “program or activity” includes “any
                                                                         24   project, action or procedure undertaken directly by recipients of State support” and a
                                                                         25   “recipient” includes anyone who “receives State support, as defined in this Section, in an
                                                                         26   amount in excess of $10,000 in the aggregate per State fiscal year or in an amount in excess of
                                                                         27   $1,000 per transaction.” 2 Cal. Code Regs. § 11150. Here, plaintiff has failed to allege that
                                                                         28


                                                                                                                               8
                                                                          1   defendants received the requisite amount of qualifying financial assistance from the State. The
                                                                          2   motion to dismiss this claim is GRANTED.
                                                                          3          7.      BREACH OF CONTRACT.
                                                                          4          “A cause of action for damages for breach of contract is comprised of the following
                                                                          5   elements: (1) the contract, (2) plaintiff’s performance or excuse for nonperformance, (3)
                                                                          6   defendant’s breach, and (4) the resulting damages to plaintiff.” Armstrong Petroleum Corp. v.
                                                                          7   Tri-Valley Oil & Gas Co., 116 Cal. App. 4th 1375, 1391 n.6 (2004) (citation omitted).
                                                                          8   Plaintiff alleges that defendants breached his rental agreement, wherein defendants agreed “not
                                                                          9   to discriminate based upon race, color, religion, creed, national origin, sex, age, handicap,
                                                                         10   familial status, marital status, sexual orientation or membership in a class, such as recipients of
                                                                         11   public assistance” (Amd. Compl. ¶¶ 64–67). Plaintiff only seeks compensation for emotional
United States District Court
                               For the Northern District of California




                                                                         12   distress. Except in very narrow circumstances not present here, emotional distress damages are
                                                                         13   not recoverable in a breach of contract action. Erlich v. Menezes, 21 Cal. 4th 543 (1999).
                                                                         14   Because plaintiff fails to plead facts demonstrating economic damages caused by defendants’
                                                                         15   purported breach of the lease agreement, defendants’ motion to dismiss this claim is
                                                                         16   GRANTED.
                                                                         17          8.      SECTION 17200.
                                                                         18          Under California’s Unfair Competition Law, “unfair competition shall mean and
                                                                         19   include any unlawful, unfair, or fraudulent business act or practice.” Cal. Bus. & Prof. Code §
                                                                         20   17200. This law establishes three varieties of unfair competition — acts or practices which are
                                                                         21   unlawful, or unfair, or fraudulent. Cel Tech Commc’ns, Inc. v. Los Angeles Cellular Telephone
                                                                         22   Co., 20 Cal.4th 180, 183 (1999). Section 17200 “‘borrows’ violations of other laws and treats
                                                                         23   these violations, when committed pursuant to business activity, as unlawful practices
                                                                         24   independently actionable under section 17200 et seq. and subject to the distinct remedies
                                                                         25   provided thereunder.” Farmers Ins. Exch. v. Superior Court, 2 Cal. 4th 377, 383 (1992).
                                                                         26   Because plaintiff has alleged claims under the federal Fair Housing Act and California’s Fair
                                                                         27   Employment and Housing Act, plaintiff has adequately alleged a derivative Section 17200
                                                                         28   claim. Defendants’ motion to dismiss this claim is DENIED.


                                                                                                                               9
                                                                          1           9.      SECTION 17500.
                                                                          2           California’s False Advertising Law states: “It is unlawful for any person, firm,
                                                                          3   corporation or association, or any employee thereof with intent directly or indirectly to dispose
                                                                          4   of real or personal property or to perform services” to disseminate any statement concerning
                                                                          5   the property or services “which is untrue or misleading, and which is known, or which by the
                                                                          6   exercise of reasonable care should be known, to be untrue or misleading.” Cal. Bus. & Prof.
                                                                          7   Code § 17500. Plaintiff argues that defendants’ website falsely claimed that plaintiff’s
                                                                          8   apartment complex was “barrier-free.” As explained above, however, the complaint fails to
                                                                          9   allege any accessibility barriers. The motion to dismiss this claim is GRANTED.
                                                                         10           10.     PUNITIVE DAMAGES.
                                                                         11           Punitive damages may be awarded in a fair housing action under federal law upon a
United States District Court
                               For the Northern District of California




                                                                         12   showing of “reckless or callous indifference” to the fair housing rights of others, see Fair
                                                                         13   Housing of Marin v. Combs, 285 F.3d 899, 906-907 (9th Cir. 2002), and under state law upon a
                                                                         14   showing of “willful and conscious disregard for the rights and safety of others,” see Cal. Civ.
                                                                         15   Code § 3294(c)(1). Plaintiff has not pled any allegations of reckless or willful conduct.
                                                                         16   Defendants’ motion to dismiss plaintiff’s claim for punitive damages is accordingly GRANTED.
                                                                         17           11.     DECLARATORY RELIEF.
                                                                         18           Plaintiff also asserts a claim for declaratory relief (Amd. Compl. ¶¶ 89–91).
                                                                         19   Declaratory relief is a remedy which must rely upon underlying claims. If plaintiff seeks
                                                                         20   declaratory relief, he should request it as part of his prayer for relief. On this basis, the
                                                                         21   injunctive relief claim is DISMISSED.
                                                                         22                                             CONCLUSION
                                                                         23           For all of the above-stated reasons, defendants’ motion to dismiss is GRANTED IN PART
                                                                         24   AND DENIED IN PART.      By JANUARY 24 AT NOON, plaintiff may seek leave to amend the
                                                                         25   dismissed claims by a motion noticed on the normal 35-day calendar. Plaintiff must plead his
                                                                         26   best case. The motion should affirmatively demonstrate how the proposed amended complaint
                                                                         27   corrects the deficiencies identified in this order, as well as any others raised in defendants’
                                                                         28


                                                                                                                                10
                                                                          1   motion but not addressed herein. The motion should be accompanied by a redlined copy of the
                                                                          2   proposed amended complaint.
                                                                          3
                                                                          4          IT IS SO ORDERED.
                                                                          5
                                                                          6   Dated: December 20, 2018.
                                                                                                                                   WILLIAM ALSUP
                                                                          7                                                        UNITED STATES DISTRICT JUDGE
                                                                          8
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                          11
